Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of L.M., a Child                        Appeal from the County Court at Law of
                                                        Panola County, Texas (Tr. Ct. No. 2018-
No. 06-22-00018-CV                                      006). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
                                                        Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we affirm the trial court’s order terminating Mother’s
parental rights to L.M. However, we reverse the trial court’s order terminating Father’s parental
rights to L.M. and remand this case to the trial court for a new trial.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.
                                                         RENDERED JULY 22, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk